NO. 07-04-0544-CV

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                          PANEL D

                                   NOVEMBER 30, 2004

                          ______________________________

                             IN RE MICHAEL LOU GARRETT

                        _________________________________


Before QUINN and REAVIS and CAMPBELL, JJ.


                                MEMORANDUM OPINION


       Relator Michael Lou Garrett seeks a writ of mandamus ordering respondent, the

Honorable John B. Board, Judge of the 181st District Court of Potter County, to rule on a

motion pending in cause number 91,954-B. We dismiss the petition.


       Relator filed his petition for a writ of mandamus with this Court on November 18,

2004. In the petition he complains that Judge Board has failed to rule on relator’s motion

for a temporary restraining order and a preliminary injunction. The clerk of the 181st District

Court has provided this Court with a copy of an order signed by Judge Board on November

19, 2004, denying the motion. Because the trial court has ruled on the motion, as

requested by relator, relator’s request for a writ of mandamus is moot. Accordingly, the

petition for writ of mandamus is dismissed.


                                                   Per Curiam